González, J.
¶46 (concurring in result) — I concur with the lead opinion that the trial judge properly admitted the testimony of the victims in this case, albeit on incorrect grounds. Victims have a right to be found, to be seen, and to be heard. I recognize this court has shown some recent reluctance to adopt the attenuation doctrine. In my view, when the allegedly tainted evidence is the testimony of a person, especially the victim of the crime, we should follow the path set down by the United States Supreme Court in United States v. Ceccolini, 435 U.S. 268, 276, 98 S. Ct. 1054, 55 L. Ed. 2d 268 (1978). Under Ceccolini, there is no per se rule barring a witness’s testimony, especially a victim’s testimony, merely because an officer broke the rules in finding that victim. Instead, we consider whether the witness was freely willing to testify, whether there was a *554great likelihood that the witness would have been discovered by legal means, and whether excluding the witness’s testimony would have any deterrent effect on the officer’s improper conduct. 435 U.S. at 276-79. My review of the record persuades me that Quianna Quabner and her daughter were willing to testify, that their existence would have been soon discovered, and that excluding their testimony would have no cognizable impact on deterring any improper searches. Similarly, I would not prohibit the officers from testifying about what they saw in that motel room. The victims were willing to testify; it is highly likely they would have been found; and, in the wake of State v. Jorden, 160 Wn.2d 121, 156 P.3d 893 (2007), excluding their testimony to prevent warrantless review of motel registries would be, at best, a quixotic exercise.
¶47 As our state constitution explicitly recognizes, victims have rights too. Const, art. I, § 35. In my view, among those rights is the right to testify against their attackers. There may be remarkable cases where some other constitutional principle would exclude a victim from freely testifying, but like Chief Justice Burger, I have difficulty imagining what one might be. Ceccolini, 435 U.S. at 280 (Burger, C.J., concurring). Courts should not suppress people or treat them like the fruit of the poisonous tree. They deserve better.
¶48 I agree with the lead opinion that double jeopardy was not violated by the entry of convictions of first degree rape and second degree rape of a child. I see no need, however, to consider whether the community caretaking exception to the warrant requirement should be expanded to cover this situation. I respectfully concur in result.
Fairhurst and J.M. Johnson, JJ., concur with González, J.